Citation Nr: 9921501	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-20 080	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Whether a request for waiver of recovery of an overpayment of an 
apportionment award was timely filed.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1968 to July 
1970.  The appellant is the veteran's ex-wife. 

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from an August 1998 decision by the Committee on 
Waivers and Compromise (Committee) at the Department of Veterans 
Affairs (VA) Debt Management Center, which determined that the 
appellant had failed to file a timely request for waiver of 
overpayment of dependents benefits in the amount of $264.00. 

The Board notes that effective March 1, 1999, the United States 
Court of Veterans Appeals changed its name to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").


FINDINGS OF FACT

1. The veteran has established entitlement to VA disability 
compensation benefits, and has been assigned a combined 
service-connected disability evaluation of 70 percent.

2. Court documents reflect that the appellant and the veteran 
were separated in August 1991, and that the appellant retained 
custody of their two minor children.

3. In November 1991, the appellant filed for an apportionment of 
the veteran's VA compensation benefits, for herself and 
veteran's two minor children.

4. By a Special Apportionment Decision, dated in May 1992, the 
appellant was granted an apportionment award in the amount of 
$154.00.

5. The RO received a Notice of Entry of Judgment of Dissolution 
of Marriage, dated October 1993, confirming that the appellant 
and veteran were divorced.

6. By a VA letter dated in January 1994, the appellant was 
informed that she was being removed from the veteran's award; 
and that the proposed reduction in the amount of the 
apportionment would be effective November 1993.

7. The appellant's apportionment award was adjusted in March 
1994, effective from November 1993, since it had been 
determined she and the veteran were divorced.  This adjustment 
created an overpayment in the appellant's account; and the 
appellant was informed that this matter would be discussed in 
a separate letter.

8. By VA letter dated in April 1994, the appellant was notified 
of the overpayment in her account, and of her right to request 
a waiver of the indebtedness.

9. In October 1996, the veteran informed the VA that he had 
custody his two minor children since August 1986.

10. In an October 1996 letter, the RO proposed to terminate the 
appellant's apportionment award, effective from September 
1996, since it had been determined that she no longer had 
custody of the veteran's two minor children.

11.   In December 1996, the termination of the appellant's 
apportionment was effectuated, and as a result of this 
termination, the previous overpayment in the appellant's 
account of $264.00, was discovered.

12. The information of record reflects that in December 1996, 
the appellant was notified of the overpayment in her account, 
and of her right to request a waiver of the indebtedness.

13. In July 1998, the appellant submitted a Financial Status 
Report that was accepted by the RO as a request for waiver.


CONCLUSION OF LAW

The appellant's request for a waiver of recovery of the 
overpayment of an apportionment award in the amount of $264.00, 
was not timely filed.  38 U.S.C.A. §§ 5107, 5302 (West 1991 & 
Supp. 1999); 38 C.F.R. § 1.963 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the law, an application for waiver of recovery of an 
overpayment of any benefit will be considered only if received 
within 180 days following the date of notice of indebtedness, and 
notice of the right to request a waiver, by the VA to the debtor.  
The 180 day period may be extended if the individual requesting 
waiver demonstrates to the Chairperson of the Committee on 
Waivers and Compromises that, as a result of an error by either 
the VA or the postal authorities, or due to other circumstances 
beyond the debtor's control, there was a delay in such 
individual's receipt of the notification of indebtedness beyond 
the time customarily required for mailing (including forwarding).  
If the request does substantiate that there was such a delay in 
the receipt of the notice of indebtedness, the Chairperson shall 
direct that the 180 day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.963(b)(2).  

There is a presumption of regularity that supports "the official 
acts of public officers and, in the absence of clear evidence to 
the contrary, courts presume that they have properly discharged 
their official duties.  Ashley v. Derwinski, 2 Vet. App. 62, 64-
65 (1992).  In Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992), 
the Court held that this presumption extends to the actions of 
the RO in discharging its duty to mail a copy of the decision to 
the appellant at the latest address then of record.  38 U.S.C.A. 
§ 5104(a) (West 1991 & Supp. 1999); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (Secretary to provide to the claimant timely 
notice of decision).

The record shows that the veteran has been awarded disability 
compensation benefits, and that he is currently assigned a 
combined rating of 70 percent for his service-connected 
disabilities.

Court documents reflect that the appellant and the veteran were 
separated in August 1991.  In May 1992, the RO notified the 
appellant that she was approved for an apportioned share of the 
veteran's compensation benefits for herself and the veteran's 
children.  The RO received notice in October 1993 that the 
appellant and the veteran were divorced.  The RO notified the 
appellant in January 1994 that she was removed from the veteran's 
award and that the proposed reduction would be effective November 
1, 1993.  A March 1994 letter from the RO effectuated the reduced 
apportionment and informed the appellant that the action created 
an overpayment which must be repaid.  By a VA letter dated April 
1994, the appellant was notified of the overpayment in her 
account, and of her right to request a waiver of the overpayment 
in amount of $264.00, within 180 days of the date of 
notification.

Thereafter, the information of record reflects that in November 
1994, the appellant made an inquiry requesting a letter 
explaining the breakdown of her apportionment award.  Later that 
month, the RO provided the appellant a letter to that effect.  
The Board notes that there is no record or reference to the 
overpayment in the letter.

An August 1996 letter from the veteran reflects that he had 
custody of his children.  The case file contains computer 
printouts dated in October 1996 and December 1996, which reflect 
that the appellant's apportionment for the veteran's children 
would terminate effective September 1, 1996.  Thereafter, 
subsequent internal documents reflect that the VA Debt Management 
Center discovered the overpayment of $264.00 in the appellant's 
account in December 1996.

In July 1998, the appellant filed a Financial Status Report that 
was accepted by the VA as a request for waiver of indebtedness.

By an August 1998 decision by the Committee on Waivers and 
Compromises, the Committee denied the appellant's request for 
waiver of the $264.00 overpayment as being untimely.  In that 
decision, the Committee determined that the overpayment was 
discovered in December 1996, and that the appellant was mailed 
notice of the indebtedness and of her right to request of a 
waiver on December 26, 1996.

In summary, the appellant testified at a hearing before the 
Committee on Waivers and Compromises in November 1998 that she 
did receive notice of the overpayment and that she did submit two 
handwritten requests for waiver of the overpayment.  The requests 
for waiver included notice that the children were no longer in 
her custody.  The appellant testified that her second request for 
waiver was dated July 23, 1998.  She testified that on her in 
person inquiry at the RO, the veteran's file could not be found 
and that she was told by someone that he would get back to her 
and no one ever did.  She added that copies of the letters 
requesting waiver were probably in her files at home and that she 
would look for them.  

Testimony from the April 1999 travel Board hearing reveals that 
the appellant did receive the notice of indebtedness and that it 
did not contain waiver request forms.  She testified that she 
submitted a hand written request to the VA for waiver of the 
overpayment within the specified 180 days through the U.S. Postal 
Service.  Thereafter, she received another notice regarding her 
indebtedness and submitted another letter requesting waiver of 
overpayment.  The appellant testified that she made a copy of the 
initial requests for waiver of overpayment and would search for 
them.  The Board notes that the appellant was given 30 days to 
submit copies of the waiver requests.  As of this date, the case 
file does not contain a waiver request dated prior to July 1998.  

At the outset, the Board notes that a request for waiver need 
only be a letter requesting such.  The Board notes that the April 
1994 notice of indebtedness notified the appellant of the 
statutory time frame in which to file a waiver request.  Even if 
the Board could construe that the appellant in her November 1994 
telephone call to the VA discussed waiver, the appellant's appeal 
could not be granted, and the waiver request could not be 
considered as timely filed.  The notice of indebtedness 
specifically requires a written request.  In that regard, 
notwithstanding the VA's November 1994 letter which indicates 
that the appellant had spoken to someone at the VA, the first 
written correspondence from the appellant following the notice of 
indebtedness is dated in July 1998, well beyond the statutory 180 
day time period for filing a request for waiver of overpayment.

In the alternative, the appellant's July 1998 waiver request is 
still untimely when considered with the December 26, 1996, notice 
of the overpayment of the apportionment award.  As noted earlier, 
the information of record indicated that the termination of the 
appellant's apportionment was effectuated in December 1996, and, 
as a result of this termination, the previous overpayment in the 
appellant's account of $264.00, was discovered.  In its August 
1998 decision, the Committee documented that a December 26, 1996 
notice letter, which informed of the $264.00 indebtedness in her 
account and of the right to request waiver, was sent to the 
appellant.  Although the claims file does not bear a copy of the 
December 1996 letter to the appellant, the appellant has 
acknowledged receipt of the VA correspondence relating to her 
indebtedness and responding thereto.  Further, the claims file is 
silent as to the December 1996 letter being returned to the VA as 
undeliverable to the appellant.  Therefore, the Board concludes a 
presumption of regularity attaches in this case, in that the VA 
is presumed to have properly discharged its official duty in 
mailing the December 26, 1996 notice letter to the appellant at 
her latest address then of record, absent clear evidence to the 
contrary.  See Mindenhall v. Brown, 7 Vet. App. at 274 (citing 
Ashley v. Derwinski, 2 Vet. App. at 64-65).

In light of these findings, the Board emphasizes that the 
appellant was given several opportunities to submit proof that 
she did in fact file a timely request for waiver of the $264.00 
overpayment.  As noted, the claims file does not contain a copy 
of a request for waiver filed before July 1998, which is beyond 
the 180 day statutory time period for either date of the notices 
of indebtedness/overpayment, which were mailed to the appellant 
by the VA in April 1994, and in December 1996, respectively.  
Under such circumstances, the Board determines that the 
appellant's request for a waiver of the overpayment of an 
apportionment award in the amount of $264.00, was not timely 
filed.



ORDER

The appeal is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

